Name: 81/737/EEC: Council Decision of 15 June 1981 replacing a member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-16

 Avis juridique important|31981D073781/737/EEC: Council Decision of 15 June 1981 replacing a member of the Advisory Committee on Vocational Training Official Journal L 262 , 16/09/1981 P. 0021****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 15 JUNE 1981 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 81/737/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS ONE SEAT ON THE ABOVE COMMITTEE FOR A MEMBER IN THE ' EMPLOYERS ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR TOMLINSON , OF WHICH THE COUNCIL WAS INFORMED ON 8 MAY 1981 ; WHEREAS THE TERM OF OFFICE OF THE MEMBERS OF THE COMMITTEE WILL CONTINUE UNTIL THE COUNCIL HAS REPLACED THEM ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 8 MAY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR T . P . LYONS IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR TOMLINSON UNTIL SUCH TIME AS THE MEMBERS OF THE COMMITTEE ARE REPLACED . DONE AT LUXEMBOURG , 15 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS